                   Case 1:15-cv-02611-LAP Document 84
                                                   81 Filed 07/07/20
                                                            07/02/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT FOR THE
                                SOUTHERN DISTRICT OF NEW YORK
 –––––––––––––––––––––––––––––––––                      X

 TRINITY INVESTMENTS LIMITED,                            :
                                      Plaintiff,         :               15 Civ. 2611
                              v.                         :
 THE REPUBLIC OF ARGENTINA                               :
                                      Defendant.         :
 –––––––––––––––––––––––––––––––––                      X



     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
                                JUDGMENT

          Having considered Trinity Investments Designated Activity Company’s1 Motion for Partial

 Summary Judgment against the Republic of Argentina and the entire record in this case, it is HEREBY

 ORDERED that:

          1.        Plaintiff's Motion for Partial Summary Judgment is GRANTED.

          2.        On Counts I, II, and III of the Complaint, the Clerk of the Court is directed to enter

 JUDGMENT for Plaintiff, Trinity Investments Designated Activity Company, against Defendant

 Republic of Argentina in the form annexed hereto.           The following tables contain the necessary

 identifying information regarding Plaintiff’s beneficial interests in these bonds:




 1
   As discussed in Plaintiffs’ Omnibus Memorandum of Law in Support of Motions for Summary
 Judgment [Dkt. No. 71], Plaintiff Trinity Investments Designated Activity Company (formerly known as
 Trinity Investments Limited) converted to a Designated Activity Company under the Companies Act
 2014 on August 6, 2016.

DB3/ 203437952.2
                   Case 1:15-cv-02611-LAP Document 84
                                                   81 Filed 07/07/20
                                                            07/02/20 Page 2 of 3



                                                    Table 1
 Plaintiff Bond Holder or Beneficial Owner:           Trinity Investments Designated Activity Company

 Face Value:                                          $8,000,000

 CUSIP No., ISIN No., BB No.:                         US040114AR16

 Date Of Issuance:                                    January 30, 1997

 Date Of Maturity:                                    January 30, 2017

 Interest Rate/Payable:                               11.375%

 Date Of Purchase:                                    March 2015 – April 2015

 Acceleration:                                        Notice sent April 1, 2015

 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statements from State Street and DTCC
 Statements; Letters; Notarized Statements, etc.)     dated as of April 17, 2020
                                                    Table 2
 Plaintiff Bond Holder or Beneficial Owner:           Trinity Investments Designated Activity Company

 Face Value:                                          $20,000

 CUSIP No., ISIN No., BB No.:                         US040114BE93

 Date Of Issuance:                                    April 7, 1999

 Date Of Maturity:                                    April 7, 2009

 Interest Rate/Payable:                               11.750%

 Date Of Purchase:                                    March 2015 – April 2015

 Acceleration:                                        Notice sent April 1, 2015

 Contract Documents: (FAA; FRB; Indenture;            Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)             1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account            Account Statement from DTCC dated as of April 17,
 Statements; Letters; Notarized Statements, etc.)     2020

DB3/ 203437952.2                                      2
                   Case 1:15-cv-02611-LAP Document 84
                                                   81 Filed 07/07/20
                                                            07/02/20 Page 3 of 3




                                                    Table 3
 Plaintiff Bond Holder or Beneficial Owner:            Trinity Investments Designated Activity Company

 Face Value:                                           $155,000

 CUSIP No., ISIN No., BB No.:                          US040114FC91

 Date Of Issuance:                                     March 15, 2000

 Date Of Maturity:                                     March 15, 2010

 Interest Rate/Payable:                                11.375%

 Date Of Purchase:                                     March 2015 – April 2015

 Acceleration:                                         Notice sent April 1, 2015

 Contract Documents: (FAA; FRB; Indenture;             Fiscal Agency Agreement, dated as of October 19,
 Offering Prospectus; Certificates, etc.)              1994 (the “1994 Fiscal Agency Agreement”)

 Evidence of Ownership Proffered: (Account             Account Statement from State Street dated as of
 Statements; Letters; Notarized Statements, etc.)      April 17, 2020


          3.        Count IV is dismissed without prejudice.



  IT IS SO ORDERED.

 Dated: This 7th        July ____
             __ day of ______, 2020                         ______________________________
                                                            Hon. Loretta A. Preska
                                                            District Judge




DB3/ 203437952.2                                        3
